Exhibit 99.1 For Information Brent A. Collins 303-861-8140FOR IMMEDIATE RELEASE ST. MARY ANNOUNCES YEAR-END 2; INCREASES 2007 PRODUCTION GUIDANCE DENVER, January 31, 2008– St. Mary Land & Exploration Company (NYSE: SM) announces today its year-end 2007 estimated proved reserves for the Company and provides updated production and financial guidance for 2007. Tony Best, President and CEO, comments, “St. Mary had a strong finish to 2007.We are increasing our production forecast for the fourth quarter and will achieve a new annual production record with expected production growth exceeding 15 percent for the year.Additionally, the Company has reached a major milestone with proved reserves exceeding 1 TCFE resulting in another year of solid reserve replacement.” 2007 Oil and Gas Reserves Estimated proved oil and gas reserves as of December 31, 2007, increased 17 percent to 1,087 Bcfe from 928 Bcfe as of year-end 2006.These reserves are 56 percent natural gas and 23 percent proved undeveloped.Unaudited acquisition, development, and exploration costs for the year were approximately $927 million for 2007, which included $28 million in costs related to asset retirement obligations. 2007 Guidance Update The Company updated its forecast for the fourth quarter and full year of 2007 as follows: 4th Quarter Year Oil and gas production 28.0 – 29.0 Bcfe 107.0 - 108.0 Bcfe Lease operating expenses $1.42 - $1.48/Mcfe $1.44 - $1.46/Mcfe Production taxes $0.65 - $0.69/Mcfe $0.57 - $0.59/Mcfe General and administrative expense $0.59 - $0.63/Mcfe $0.56 - $0.60/Mcfe Depreciation, depletion & amort. $2.25 - $2.30/Mcfe $2.10 - $2.14/Mcfe Exploration expense $12 - $14 million $55 - $57 million Non-cash charge related to the change in the Net Profits Plan liability $42 - $45 million St. Mary estimates its basis differential for the fourth quarter of 2007 will be $5.50 to $6.50 per Bbl of oil.The Company estimates that it will receive a premium to NYMEX in the range of $0.00 to $0.10 per Mcf of gas as a result of the strong natural gas liquids prices experienced in the fourth quarter. Production -The 2007 production range above includes production from the properties sold in the previously announced divestiture of non-strategic oil and gas assets.Production from these properties totaled approximately 5 BCFE for 2007.The divestiture closed earlier today. Reclassification between general and administrative and exploration expenses– The Company has chosen to change the income statement classification of a portion of cash payments made from the Net Profits Interest Bonus Plan (“Net Profits Plan”).Previously, part of the payments made to certain former employees from the Net Profits Plan were allocated to exploration expense as a result of the exploration related functions those employees performed while employed by St. Mary.Effective January1,2007, the Company has elected to treat these cash payments to former employees as general and administrative expense since these employees no longer provide any services to St. Mary.The quarterly impacts for the first, second, and third quarters of 2007 are an increase in general and administrative expense and a decrease in exploration expense of $1.7 million, $2.6 million, and $2.7 million, respectively. Distributions from the Net Profits Plan to current employees engaged in exploration related activities will continue to be allocated to exploration expense.The Company will also furnish information about this reclassification of general and administrative and exploration expenses for all quarters of 2007 in its 2007 Form 10-K.The guidance above reflects the effect of this reclassification.This is simply a reclassification of expenses within the income statement and has no impact on net income, and there was no material impact in any prior annual or quarterly period.The Company believes that this presentation is more appropriate and representative of the nature of the payments. Non-cash charge related to the change in the Net Profits Plan liability –
